DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-13 are currently under examination. Claim 14 is withdrawn from consideration. Claims 1 and 7 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-13 is withdrawn.
In the light of the amendments, the rejection under Chaudhari et al. (US 6, 331, 502 B1), and in view of Dong et al. (Nature Communications, 8, 2017, 14117) with drawn claims 1-13 is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art .

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (US 6, 331, 502 B1), and in view of Dong et al. (Nature Communications, 8, 2017, 14117).
Regarding claims 1-3, Chaudhari et al. teach a process comprising Pd(OAc)2, triphenylphosphine PPh3, formic acid and methanol (applicant’s mixture containing by-product, solvent or reagent). There are not specific order of addition of these regents (Examples 1-19, and col. 3 lines 59-67). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, based on the 
Pd(OAc)2 is the same Pd precursor of the instant claim 2-3, therefore, it is expected to be capable of forming a complex as the instant step b) and step c) of claim 1. 
The mixture containing Pd(OAc)2, ligand PPh3, formic acid and methanol is heated to 1000C as the instant step e) (col.2, line 65-col. 5, line 67, Examples 1-19).
Although Chaudhari et al. do not specifically disclose a bidentate ligand having the formula (I) as per applicant claim 1, Dong et al. teach highly active and efficient catalyst comprising Pd(OAc)2 and ligand selected from triphenylphosphine and a bidentate ligand pytbpx having the structure as shown below (page 4):
    PNG
    media_image1.png
    1054
    1001
    media_image1.png
    Greyscale

tbpx corresponds to the instant claimed a compound having the formula (2) of general formula (I).
In light of the disclosure of Dong et al. of the equivalence and interchangeability of PPh3 ligand as disclosed in Chaudhari et al.(Example 1), with the bidentate ligand pytbpx as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the PPh3 ligand of Chaudhari et al. with the bidentate ligand pytbpx taught by Dong et al. as an alternative phosphine ligand to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Chaudhari et al. and Dong et al. teach Pd/PPh3 catalysts, one would have a reasonable expectation of success.
The combined references of Chaudhari et al. and Dong et al. teach a process comprising all claimed reagents and conditions, therefor it would expect to decompose the mixture containing the formic acid and produce CO, H2 and CO2 as per applicant claims 1-3. 
Regarding claims 4-6, the process taught by Chaudhari et al. comprising p-toluenesulfonic acid (applicant’s PTSA) as the instant claims (Examples 1-19).
Regarding claims 7-13, as discussed above, the process taught by the combined references of Dong et al. and Chaudhari et al. contains the instant claimed formula (2).
Response to Arguments
With regards to the previous Grounds of Rejection

Applicants argue neither reference addresses the removal of residual amounts of formic acid from a composition containing the same. Consider the Table, which establishes the suitability of the catalyst for the taught use. The references are not suggestive of the criticality of the ligand structure in achieving a degradation product where carbon monoxide is the predominant constituent (Remarks, pages 7-8). 
The Office respectfully disagrees. As set forth in the previous office action and the discussion above, Chaudhari et al. teach a process comprising Pd(OAc)2, triphenylphosphine PPh3, formic acid and methanol (applicant’s mixture containing by-product, solvent or reagent). There are not specific order of addition of these regents (Examples 1-19, and col. 3 lines 59-67). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, based on the teachings of Chaudhari et al. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP § 2144.04.
Pd(OAc)2 is the same Pd precursor of the instant claim 2-3, therefore, it is expected to be capable of forming a complex as the instant step b) and step c) of claim 1. 
The mixture containing Pd(OAc)2, ligand PPh3, formic acid and methanol is heated to 1000C as the instant step e) (col.2, line 65-col. 5, line 67, Examples 1-19).
as per applicant claim 1, Dong et al. teach highly active and efficient catalyst comprising Pd(OAc)2 and ligand selected from triphenylphosphine and a bidentate ligand pytbpx having the structure as shown below (page 4):
    PNG
    media_image1.png
    1054
    1001
    media_image1.png
    Greyscale

As we see above, the bidentate ligand pytbpx corresponds to the instant claimed a compound having the formula (2) of general formula (I).
In light of the disclosure of Dong et al. of the equivalence and interchangeability of PPh3 ligand as disclosed in Chaudhari et al.(Example 1), with the bidentate ligand pytbpx as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the 3 ligand of Chaudhari et al. with the bidentate ligand pytbpx taught by Dong et al. as an alternative phosphine ligand to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Chaudhari et al. and Dong et al. teach Pd/PPh3 catalysts, one would have a reasonable expectation of success.
The combined references of Chaudhari et al. and Dong et al. teach a process comprising all claimed reagents and conditions, therefor it would expect to decompose the mixture containing the formic acid and produce CO, H2 and CO2 as per applicant claims 1-3. 
In addition, formic acid decomposition reaction catalyzed by palladium is well known reaction to produce CO, CO2 and water, as evidenced by He et al. (Phys. Chem. Phys., 2016, 18, 10005 and references cited in):

    PNG
    media_image2.png
    422
    824
    media_image2.png
    Greyscale

As such, the rejection of claim 1 as set forth in the office action above is proper and stands.
The rejection for the remaining claims, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732